Title: To James Madison from Richard O’Brien, 8 October 1803 (Abstract)
From: O’Brien, Richard
To: Madison, James


8 October 1803, Algiers. “These 3 days I have been Sounding all in my power with The Algerine ministry to try to obtain a 2d. order … for timber in order to forward the Same to you by The return of The Ship Betsy Walk which leaves this Place in the morning.” “They wish first that The 2d Ship or The one Expected with timber would first arrive” so that they might see its cargo before they grant his request. They want “Cables and powder.” Has “Something of a promise” that after the Sally arrives with timber he will “Settle with Them The annuity Account That They will admit of a part to be paid in Cash within the Limits of yr. order 30 Thsd. $.” “Should.… I have to Settle The annuity Account The greatest Sum in my power at present is 13 Thsd $—as 13 Thsd. is advanced on part payment of The b[i]ennial present & 4 Thsd. for Consular expences & disburstments it is therefore to be hoped Consul Lear will arrive in time … to Square away with The Regency The Annuity debt.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 1 p.; docketed by Wagner as received 21 Dec.



   
   A full transcription of this document has been added to the digital edition.

